The direction of the verdict in favor of the defendant association was proper. The interlocutory rulings show no cause for a reversal of the judgment.
      DECIDED NOVEMBER 3, 1939. REHEARING DENIED DECEMBER 19, 1939.
Dr. J. H. Hodges sued Seaboard Loan  Savings Association Inc. and G. F. Langran for damages for alleged personal injuries to plaintiff's wife and for the destruction of his automobile. The petition alleged that the damages sued for were caused by a collision between plaintiff's automobile, driven by himself, and in which his wife was riding as a guest, and an automobile owned by the defendant association and which was being operated by the defendant Langran. The petition alleged that the collision was caused by the negligence of Langran and set forth the particulars of his alleged negligence. On the trial the evidence showed that Langran was an employee of the defendant association, but it also showed without contradiction that the collision occurred on a Sunday, that the defendant association was not conducting any business on that day, and that Langran had express orders from his superior officer of said association not to drive the car on Sundays, and that he was operating it on the Sunday in question without the knowledge of the defendant association and contrary to its order. Under these circumstances the court properly directed a verdict in favor of the defendant association. The various interlocutory rulings on the trial of the case, which are assigned as error, show no cause for a reversal of the judgment.
Judgment affirmed. MacIntyre and Guerry, JJ., concur. *Page 444 
On motion for rehearing the foregoing opinion was substituted for the original opinion, and the motion denied.